Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

	
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method for operating a supply station in a three-dimensional (3D) printer.
Group II, claim(s) 9-15, drawn to a system for operating a supply station in a three-dimensional printer.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a control unit, comprising a processor to execute modules; and an install module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hocker (US 20180001565 A1, hereinafter “Hocker”).  Hocker teaches that an additive manufacturing printer may have a control unit ([0161] teaches a controller) and an install module ([0007] teaches an install module that reads information/bar codes/tags that are on the build material containers; [0127]-[0129] teaches locking a container or disabling a container for use or reuse). 
A telephone call was made to HP Inc./Tim Kang on 16 Nov 2021 to request an oral election to the above restriction requirement. Applicant elected Group I, claims 1-8 with traverse. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “a build material container.” Presumably this should be “the build material container,” and this office action will interpret the claim this way. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hocker (US 20180001565 A1, hereinafter “Hocker”).

Regarding claim 1, Hocker teaches a method for operating a supply station in a three-dimensional (3D) printer, comprising: 
detecting (Fig. 4, step 415; [0059]) that a build material ([0038] teaches the material may be a powder) container has been secured in a supply; 

releasing the build material container ([0127]-[0129] teaches locking a container or disabling a container for use or reuse so that it must be unlocked to be reloaded) if a material type read from the information chip does not match ([0127]-[0129]  teaches determining the authenticity of a material) an expected material type.

Regarding claim 2, Hocker teaches determining a weight ([1023] teaches determining weight) for the build material container; 
comparing the weight ([1023] teaches deviating from an expected weight) to an expected weight read from the information chip; and 
releasing ([0123] teaches terminating a build event; [0127]-[0129] teaches locking a container or disabling a container for use or reuse so that it must be unlocked to be reloaded) the build material container if the weight of the build material container does not match the expected weight. 

Regarding claim 3, Hocker teaches 
determining a number of revolutions ([0124] teaches determining the winding of the material around a spool) required to dispense a selected amount of build material from the build material container; 
opening a valve ([0041] teaches authenticating before it reaches the nozzle; [0127]-[0129] teaches locking a container or disabling a container for use or reuse so that it must be 
rotating ([0124] teaches removing material from the spool) the build material container for the number of revolutions to dispense the build material; and 
closing ([0124]-[0127] teaches the locking out of a spool if something is wrong as it unwinds) the valve on the build material container.

Regarding claim 4, Hocker teaches the method of claim 3, comprising: 
determining, after removal ([0004] teaches inhibiting reuse by locking out after the material on the spool has been used) of build material from the build material container a new weight ([0123] teaches updating weight authentication parameters throughout a build; [0040] teaches an intermediate station may weigh a material; [0004] teaches writing on the data tag to lock it out) for the build material container; and 
engaging ([0123] teaches updating weight authentication parameters throughout a build) the reader with the information chip to write the new weight ([0123] teaches updating weight authentication parameters throughout a build and locking out based on the updated weight) for the build material container.

Regarding claim 7, Hocker teaches the method of claim 1, comprising: 
determining a build material procedure ([0123] teaches identifying counterfeit material) to be taken for the build material container; and 


Regarding claim 8, Hocker teaches the method of claim 1, comprising: 
Engaging ([0075]-[0076]) the reader with the information chip; 
determining ([0076] teaches automatic selection of an operating mode via the authentication tag) that a build material procedure for the build material container is present; and 
performing ([0076] teaches automatic selection or switching of an additive manufacturing operating mode via the authentication tag) the build material procedure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocker in view of Zehavi et al. (US 20170072467 A1, hereinafter “Zehavi”) and further in view of Menchik et al. (US 20110289791 A1).

Regarding claim 6, Hocker fails to teach moving a bypass valve to a position to divert recycled material to a recycle hopper.
In the same field of endeavor Zehavi teaches that a powder dispensing system may have multiple valves to divert recycled powder to the appropriate channel or container ([0082]-[0083]). 
Zehavi teaches that using such a system with valves and diverters allows powder of an appropriate size or type to be used in the additive manufacturing process so that powder having 
Hocker and Menchick fail to teach the valves associated with a cartridge dispenser.
In the same field of endeavor Menchik teaches that powder of different types from different cartridges may be diverted using various valves and switches in order to ensure that the powder is sent to the appropriate location ([0043]; [0046]). --
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hocker and Menchik as Menchik teaches that using automated switches to divert material sources will not require user intervention to make the switch ([0045]). 

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach the limitations of claim 5 including opening a valve, rotating the build material container while adding build material to the container, closing the valve, and writing parameters for the build material container including weight of material or recycling status of the material. 
Further, these limitations appear unobvious in view of the limitations of claim 1 of detecting a build material container secured to a supply, engaging a reader to read parameters on the build material container information chip, and releasing the build material container if a material type read from the information chip does not match an expected material type. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742